           Case 2:18-cv-00249-WBS-KJN Document 28 Filed 11/10/20 Page 1 of 3


 1   Scott E. Brady, Esq. (IN #30534-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: sbrady@schuckitlaw.com
 5
 6   Lead Counsel for Defendant Trans Union, LLC
     Designated Counsel for Service
 7
     Eileen T. Booth, Esq. (CSB #182974)
 8   Kurtis J. Anders, Esq. (CSB #269333)
     Jacobsen & McElroy PC
 9   2401 American River Drive, Suite 100
     Sacramento, CA 95825
10   Telephone: 916-971-4100
     Fax: 916-971-4150
11   E-Mail: ebooth@jacobsenmcelroy.com
               kanders@jacobsenmcelroy.com
12
     Counsel for Defendant Trans Union, LLC
13
14                            UNITED STATES DISTRICT COURT
15                           EASTERN DISTRICT OF CALIFORNIA
16                                  SACRAMENTO DIVISION
17   JOHN BENDER and CAROL BENDER,                      )    CASE NO. 2:18-cv-00249-WBS-KJN
               Plaintiffs,                              )
18                                                      )
            vs.                                         )    STIPULATION OF DISMISSAL
19                                                      )    [FRCP 41(A)(1)(II)] BY JOHN AND
     NATIONSTAR MORTGAGE LLC d/b/a MR.                  )    CAROL BENDER AND TRANS
20   COOPER; EXPERIAN INFORMATION                       )    UNION LLC, AND ORDER OF
     SOLUTIONS, INC.; TRANS UNION LLC;                  )    DISMISSAL
21   and DOES 1 through 50 inclusive,                   )
                  Defendants.                           )
22                                                      )
23
                                           INTRODUCTION
24
            Plaintiffs, JOHN BENDER and CAROL BENDER and Defendant TRANS UNION
25
     LLC hereby stipulate under Federal Rule of Civil Procedure 41(a)(1)(ii) that this action be
26
     dismissed without prejudice as to all claims and causes of action against Defendant, TRANS
27
     UNION LLC.
28

     STIPULATION OF DISMISSAL – 2:18-CV-00249-WBS-KJN

                                               Page 1 of 3
           Case 2:18-cv-00249-WBS-KJN Document 28 Filed 11/10/20 Page 2 of 3


 1
 2   DATED:        October 21, 2020             YG LEGAL FIRM
 3
 4                                              By: /s/ Yelena Gurevich
                                                YELENA GUREVICH, Esq. (SBN 269487)
 5                                              Attorneys for Plaintiffs,
 6                                              JOHN BENDER AND CAROL BENDER

 7
 8   DATED:        October 21, 2020             SCHUCKIT & ASSOCIATES, P.C.
 9
10                                              By: /s/ Scott E. Brady
                                                SCOTT E. BRADY, Esq.
11
                                                Attorneys for Defendant, Trans Union LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION OF DISMISSAL – 2:18-CV-00249-WBS-KJN

                                               Page 2 of 3
           Case 2:18-cv-00249-WBS-KJN Document 28 Filed 11/10/20 Page 3 of 3


 1                                      ORDER OF DISMISSAL
 2          Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
 3
     41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED as
 4
     to all claims, causes of action, against Trans Union, LLC, with each party bearing that party’s
 5
 6   own attorney’s fees and costs. The Clerk is directed to close the file.

 7   Dated: November 9, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION OF DISMISSAL – 2:18-CV-00249-WBS-KJN

                                                  Page 3 of 3
